El Juez Asociado Señor Irizarry Yunque
emitió la opinión del Tribunal.
¿Puede una mujer soltera adoptar a una niña como hija suya sin que la adopción rompa el vínculo filiatorio de la niña con su padre biológico? Tal es la cuestión que aquí se nos plantea.
La peticionaria convivió por varios años bajo relación de concubinato con un hombre a quien llamaremos Miguel. Vi-gente la unión concubinaria, Miguel sostuvo relaciones íntimas con otra mujer, producto de las cuales nació una niña. La madre nunca la reconoció y la entregó al padre y a su con-cubina cuando la niña contaba tres días de nacida. Miguel reconoció a la niña en el acta de su nacimiento. El nombre de la madre está en blanco en el acta.
*553Aunque las relaciones entre la peticionaria y Miguel son cordiales, están separados, habiendo cesado el concubinato que les unía. No obstante, la peticionaria tiene consigo al único hijo que vive habido de dicha relación — otro que tuvieron murió — y a la niña hija de Miguel y de la otra mujer. La niña cuenta nueve años de edad. La peticionaria la ha criado como si fuera su propia hija, y es la única madre que la niña reco-noce. Miguel mantiene con la niña las relaciones propias de padre, y contribuye a su sostenimiento.
La peticionaria quiere adoptar a la niña como hija suya y a tal fin presentó una petición al tribunal a quo. Miguel hizo constar su expreso consentimiento mediante declaración jura-da. Por desconocerse el paradero de la madre de la niña, se publicaron edictos en que se le notificó de la propuesta adop-ción. No ha respondido en forma alguna. Referido el asunto a la correspondiente oficina regional del Departamento de Servi-cios Sociales para investigación e informe, dicha agencia recomendó favorablemente la adopción por considerarla bene-ficiosa para la niña.
La Procuradora Especial de Relaciones de Familia se opuso a la adopción. Adujo, citando los Arts. 132 y 133 del Código Civil, 31 L.P.R.A. sees. 533 y 534,(1) y lo resuelto en Rivera Coll v. Tribunal Superior, 103 D.P.R. 325 (1975), que como la adopción rompe el vínculo del parentesco entre el adoptado y su familia biológica, “la situación que pretende la peticionaria no puede subsistir en nuestro Derecho, a menos que la peticionaria fuera la esposa legítima del padre biológico” de la niña. Citó a este efecto el segundo párrafo del *554Art. 131 del Código Civil, 31 L.P.R.A. see. 532. (2) El tribunal acogió los argumentos de la Procuradora y denegó la adop-ción. Entiende que de concederse, la niña no podría seguir llevando el apellido de su padre. Concedió un término a la peticionaria para enmendar su solicitud.
La peticionaria ha recurrido mediante certiorari. Por resolución de 9 de octubre de 1975 ordenamos que se remitie-ran a nos los autos originales y concedimos a la Procuradora Especial un término para mostrar causa por la cual no deba-mos expedir el auto solicitado y revisar la resolución del tribunal recurrido. La Procuradora ha comparecido mediante un escrito en que reproduce y amplía los argumentos que adujo en primera instancia. Apoya su tésis en una interpreta-ción literal del Art. 133 del Código Civil, 31 L.P.R.A. see. 534, ya citado, que dice:
“Con [la] adopción cesarán todos los derechos, deberes y obligaciones del adoptado en su familia natural o biológica y los de ésta con el adoptado.”
Fundándonos en esa disposición dijimos en Rivera Coll v. Tribunal Superior, supra: “La adopción desarraiga al adop-tado de todo vínculo de parentesco y de todo derecho respecto de su familia biológica. Borra la anterior filiación. Para todos los efectos, el adoptado se considera como si hubiera nacido hijo del adoptante.” Al decir que la adopción rompe el vínculo parental entre el adoptado y su familia biológica, ¿significa-mos con ello el vínculo tanto de su familia paterna como de la *555materna? Entendemos que no tiene que ser así necesaria-mente. Ello ha de depender, en cada caso, de sus particulares circunstancias.
Nuestra legislación sobre adopción está entre las más avan-zadas y liberales del mundo moderno. Es inútil buscar en otras jurisdicciones precedentes que puedan servirnos de ayuda. La common law de Inglaterra no conoció la adopción. De hecho Inglaterra no admitió la adopción hasta que aprobó la Adoption Act de 4 de agosto de 1926. Lacruz Berdejo, Derecho de familia (Barcelona, 1966). Por ello, la existencia de esta ins-titución depende en los diferentes estados de los Estados Unidos de legislación especial al efecto, que varía en cada caso según sea la jurisdicción de trasfondo civilista o de origen anglosajón. Un intento de crear un Derecho uniforme, o de aplicación general, es la Uniform Adoption Act redactada por la National Conference of Commissioners on Uniform State Laws y recomendada favorablemente por la American Bar Association en convención celebrada en Boston en agosto de 1953. Véase el artículo del profesor Merrill, de la Universidad de Oklahoma, Toward uniformity in adoption law, 40 Iowa L.Rev. 299 (1954-1955), y el citado proyecto de ley que allí se transcribe íntegramente.
Los artículos de nuestro Código Civil sobre adopción, según quedaron enmendados por la Ley Núm. 86 de 15 de junio de 1953, siguen en líneas generales los mismos princi-pios de la Uniform Adoption Act, pero su redacción es comple-tamente distinta. Un estudio de los comentarios al margen de cada disposición de la propuesta ley uniforme no revela que los comisionados que la redactaron contemplaran la situación de hechos que aquí nos ocupa.
La tradición civilista en que se inspira la figura de la adopción, como ésta llegó a Puerto Rico, nos viene del antiguo Derecho romano vía el Código Civil español. Es interesante notar, como afirma Lacruz Berdejo en su citada obra, pág. 420, que en el Derecho romano antiguo la adopción “suponía *556la adquisición, en equiparación con la filiación legítima, de la patria potestas sobre un hijo ajeno, que dejaba de pertenecer a su antigua familia (adoptio) o perdía la condición de sui inris (adrogatio) ”;(3) Esta liberalidad para con el adoptado se fue perdiendo en la evolución del Derecho romano y hacién-dose cada vez más restrictiva la adopción, al extremo de que los más modernos códigos de tradición civilista, por liberales que pretendan ser, no han alcanzado la plenitud que informa el Código Civil puertorriqueño en el reconocimiento del hijo adoptivo como un hijo legítimo del adoptante, a todos los efec-tos legales, sin limitación alguna, quedando borrado todo ves-tigio de parentesco y todo derecho y obligación entre el adop-tado y su familia natural o biológica. (4)
Así las cosas, como dijimos en Rivera Coll v. Tribunal Superior, supra, la institución de la adopción como está reglada en Puerto Rico es producto de nuestra autoctonía. Está basada en legislación de avanzada, con la cual ha de andar a la par la jurisprudencia de este Tribunal. Debemos, pues, buscar la intención legislativa y enmarcar nuestra decisión acorde a los principios generales que la inspiran.
Los artículos del Código Civil que aquí nos conciernen usan indistintamente el singular y el plural. El 130 *557establece los requisitos que debe reunir “el adoptante”; el 131, antes transcrito, (5) prohíbe que haya más de un adoptante, con la única excepción de que “los adoptantes” estén casados entre sí, aunque no tienen necesariamente que vivir juntos. El 134 (6) dice que el adoptado “usará los apellidos de los padres adoptantes”, sin mencionar qué apellidos usaría cuando haya un solo adoptante, o cuando “el adoptante” sea una mujer. Aunque en ningún sitio el articulado se refiere a “la adoptante”, a nadie se le ocurriría que están excluidas de serlo las mujeres. Es que, por regla elemental de hermenéu-tica, salvo cuando otra cosa surja del contexto de un estatuto, el singular incluye al plural, y viceversa, y el masculino al femenino. De la misma manera, cuando el Art. 133 se refiere a la “familia natural o biológica” del adoptado, no podemos limitar por interpretación dicha frase para apli-carla a una sola familia, es decir, la paterna o la materna, como tampoco limitarla a que tengan que ser ambas.
Al ser informado en la Cámara de Eepresentantes el pro-yecto que se convirtió en la Ley Núm. 86 de 15 de junio de 1953, que dio la redacción actual a todo el articulado del Código Civil sobre adopción, se expresó la Comisión de lo Jurí-dico por voz del representante señor Santiago Polanco Abréu:
“Este anteproyecto va encaminado hacia la protección del niño, cuidando de que no se le separe indebidamente de sus padres, cuando pueda permanecer con ellos si se les da la debida orientación y ayuda: ....” (Énfasis nuestro.) Diario de Sesiones, Yol. II, Tomo II, pág. 1291.
Más adelante, en la pág. 1292 del mismo Diario, dijo el representante Polanco Abréu:
“El propósito de la adopción, tal como lo entiende la Comi-sión, es proveer, es dar padres a niños que no los tienen, o cuyos padres no los quieren, o no los pueden atender debidamente. En *558estos casos los padres adoptivos pasan a ser los sustitutos de los padres biológicos.” (Énfasis nuestro.)
No hay duda que cuando la adopción se hace por un hombre y una mujer casados entre sí, éstos vienen a ser los verda-deros y únicos padres del adoptado, quedando desde luego disuelto el vínculo de parentesco entre el adoptado y su familia biológica, tanto por línea paterna como materna. La situación puede variar cuando la adopción la hace una sola persona, como es el caso de la peticionaria.
Cuando el adoptante sea una sola persona, y ésta no sea cónyuge del padre o madre del niño — caso contemplado en el segundo párrafo del Art. 131 — el tribunal, en vista de las circunstancias específicas de cada caso, deberá decidir si la ruptura del parentesco biológico del adoptado opera respecto de ambas líneas, la paterna y la materna, o respecto de una sola. Nada hay en la ley que impida que el adoptado, al adquirir un padre adoptivo siga vinculado en su parentesco natural con su madre biológica, y viceversa. Al determinar los apellidos que el adoptado deberá llevar, deberá atenerse el tribunal a lo dispuesto en el Art. 134 del Código Civil, ya citado, teniendo presente que mediante la adopción debe crearse para el adoptado una situación que en lo posible se iguale a la condición natural del ser humano. Así, si adopta un matrimonio, el adoptado adquirirá los apellidos del padre y de la madre adoptantes, como si hubiera nacido hijo de ellos; si el adoptante es una sola persona y la adopción ha de desvincular al adoptado de las dos líneas de su parentesco ascendiente, adquirirá los apellidos de quien le adopta; si el adoptante es un hombre y la adopción ha de dejar intacto el vínculo del adoptado con su madre biológica, conservará el de ella como apellido materno y adquirirá el del padre adoptante como su apellido paterno; y, si la adoptante es una mujer soltera, o casada y separada de su esposo o su esposo estuviere incapacitado y no figurase como adoptante — casos que con-*559templa el primer párrafo del Art. 131, antes transcrito — y la adopción dejare intacto el vínculo de parentesco entre el adop-tado y su padre biológico, seguirá usando el apellido de su padre biológico y adquirirá como apellido materno el de la madre adoptante. Este último es el caso de la peticionaria.
Por supuesto, cuando la adopción tiene por objeto a un niño y no a una persona adulta, da decisión sobre si se autoriza o no descansa principalmente sobre la premisa de la conveniencia y bienestar del niño. Así lo reconocimos hace más de cuarenta años en Ex parte Ortiz, 42 D.P.R. 350, 356 (1931), y así sigue siendo. Véase Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254, 261 (1963). De igual manera lo entendió la Asamblea Legislativa al aprobar la Ley Núm. 86 de 15 de junio de 1953 que dio su actual redacción al articulado del Código Civil sobre esta materia, según se expresó en el debate sobre la medida. Véase ante, la cita de la pág. 1292 del Diario de Sesiones. De igual manera, ese principio quedó expresamente estatuido en el Art. 613 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2692, enmendado por la Ley Núm. 53 de 22 de mayo de 1968 para adicionar el requisito de que el informe de la correspondiente dependencia de Bienestar Público, hoy del Departamento de Servicios Sociales, contenga recomendaciones sobre si conviene o no “a los mejores intereses del menor o incapacitado . . . que se efectúe la adopción.” Véase 32 L.P.R.A. see. 2692, suplemento acumulativo.
La Procuradora Especial de Relaciones de Familia no ha cuestionado si la adopción conviene aquí a los intereses y bienestar de la niña. Por otra parte, hemos visto el informe sometido por la oficina correspondiente del Departamento de Servicios Sociales y recomienda favorablemente la adopción por considerarla beneficiosa para la niña, tanto desde el punto de vista de su conveniencia material como de su salud emocional.
No podemos pasar por alto que la niña no ha conocido otra madre que la peticionaria. Para ella sus padres son ella *560y Miguel. La adopción por la peticionaria viene a consagrar ante la ley la situación de hechos que la niña ha conocido durante toda su corta vida. Consentir a la adopción por la peticionaria a base de que deje de ser hija de Miguel sería desnaturalizar el propósito legislativo. La niña puede seguir siendo hija de su padre y continuar llevando su apellido, y tener a la peticionaria como su legítima madre, y así hacerlo constar mediante la correspondiente enmienda por adición en el acta de su nacimiento.

Se expedirá el auto solicitado y se dictará sentencia para dejar sin efecto la resolución del tribunal recurrido y ordenar la devolución de los autos a dicho tribunal para ulteriores procedimientos consistentes con lo expresado en esta opinión.

El Juez Asociado Señor Díaz Cruz disiente y el Juez Asociado Señor Negrón García concurre en opiniones separa-das.

Dichos artículos disponen:
“Art. 132, SI L.P.R.A. see. 533. El adoptado será considerado para todos los efectos legales como un hijo legítimo del adoptante. El adoptante será considerado como el padre legítimo del adoptado.
“Art. 133, 31 L.P.R.A. see. 534. Con [la] adopción cesarán todos los derechos, deberes y obligaciones del adoptado en su familia natural o bioló-gica y los de ésta con el adoptado.”


E1 Art. 131, en su totalidad, dice así:
“Art. 181, 31 L.P.R.A. see. 532. Nadie podrá ser adoptado por más de una persona, salvo el caso en que los adoptantes estuvieren casados entre sí. Los cónyuges deberán adoptar conjuntamente, salvo los casos en que estén separados o uno de ellos esté incapacitado, en cuyos casos habrá que notifi-car a solicitud al otro cónyuge.
“Si la persona a quien se propone adoptar fuere hijo de uno de los cónyuges, su consorte podrá adoptarlo y la persona así adoptada será consi-derada hija de ambos. A este último efecto no será considerado incapacitado un cónyuge por el hecho de ser menor de edad si el otro reúne los requisitos de edad que fija la see. 531 de este título.”


 Señala Clark, Law of Domestic Relations, Ed. West Publishing Co. 1968, pág. 608, que la adoptio y la adrogatio del Derecho romano eran dos formas reconocidas de adopción, según el adoptado fuese menor de edad no emancipado (adoptio) o una persona adulta (adrogatio).
Sobre el origen de la adopción, Lacruz Berdejo (op. cit. pág. 420, nota 1) dice que es posible que sea religioso, y se refiere a la creencia en tiempos remotos que quien moría sin descendientes estaba destinado al desamparo en su vida de ultratumba. Encuentra precedentes en el Génesis (48, 5) : adopción de Efraim y Manasés por Jacob, su abuelo; y en el Exodo (2, 10) : la adopción de Moisés por la hija de Faraón. También en el Código de Hammurabi, en el Derecho indio y en el griego.


Para una relación y estudio comparativo de la legislación sobre adopción en diferentes países de tradición civilista véanse, la citada obra de Lacruz Berdejo, pág. 421 y siguientes, y Fernández Clérigo, El Derecho de Familia en la Legislación Comparada, Ed. UTEHA, México.


 Véase el escolio 2.


El Art. 134, 31 L.P.E.A. see. 635, dispone:
“El adoptado usará los apellidos de los padres adoptantes, salvo que el tribunal por causa justificada determine otra cosa.”